Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 22, 23 and 42, drawn to a display device for an exterior mirror of a motor vehicle comprising at least one display means comprising at least one lighting means for irradiating at least one element that is at least partially transparent at least for light of a specific wavelength; and at least one moisture detection apparatus comprising at least one sensor device, the moisture detection apparatus being designed to at least partially detect light emitted by the display means and light reflected by moisture that is present on at least a portion of the element with particular display means details (i.e., the display means being capable of taking over the displaying of at least one signal from at least one of a blind spot assist system, a travel direction indicator, a puddle light, a camera system, a TOF camera system, a status indicator, a battery status indicator, or a logo lamp, on the element), defined Bsp1, classified in B60R 1/12.
II. Claims 22, 24, 25 and 42, drawn to a display device for an exterior mirror of a motor vehicle comprising at least one display means comprising at least one lighting means for irradiating at least one element that is at least partially transparent at least for light of a specific wavelength; and at least one moisture detection apparatus comprising at least one sensor device, the moisture detection apparatus being designed to at least partially detect light emitted by the display means and light reflected by moisture that is present on at least a portion of the element with particular light source details (i.e., the light source is operated at one or more of different intensities, polarizations, or different pulse durations), defined Bsp2, classified in B60Q 1/2665.
III. Claims 22, 26 and 42, drawn to a display device for an exterior mirror of a motor vehicle comprising at least one display means comprising at least one lighting means for irradiating at least one element that is at least partially transparent at least for light of a specific wavelength; and at least one moisture detection apparatus comprising at least one sensor device, the moisture detection apparatus being designed to at least partially detect light emitted by the display means and light reflected by moisture that is present on at least a portion of the element with particular moisture detection apparatus details of being able to detect a portion of a spectrum that the display means is not emitting, defined Bsp3, classified in G01J 5/0801.
IV. Claims 22, 27-29 and 42, drawn to a display device for an exterior mirror of a motor vehicle comprising at least one display means comprising at least one lighting means for irradiating at least one element that is at least partially transparent at least for light of a specific wavelength; and at least one moisture detection apparatus comprising at least one sensor device, the moisture detection apparatus being designed to at least partially detect light emitted by the display means and light reflected by moisture that is present on at least a portion of the element with particular display device details of at least one dark chamber, defined Bsp4, classified in B60R 1/12.
V.  Claims 22 and 32-34, drawn to a method for operating a display device for detecting moisture comprising activating a display means comprising at least one moisture detection apparatus and at least one sensor device; measuring and detecting moisture using the moisture detection apparatus, which at least partially detects a light that is emitted by the display means and reflected by an existing moisture, wherein the step activating of the display means comprises operation of the display means at one or more of different intensities, different polarizations, different pulse durations, or different spectral ranges, wherein the step of measuring is carried out multiple times, wherein the step of detecting moisture comprises analysis of different emissions and detections, for the purpose of distinguishing different forms of moisture or of improving the detection of moisture, and wherein at least one of during the step of detecting moisture, a value that was measured or further processed during the step of measurement is compared to a reference value that is established by a manufacturer, calibrated after manufacturing, or generated by other means, or after the step of detecting moisture, a heating device, a means for removing moisture, or a warning function is activated, classified in G01J 1/10. 
VI. Claims 22, 30, 31 and 35-42, drawn to an exterior mirror comprising at least one display means comprising at least one lighting means for irradiating at least one element that is at least partially transparent at least for light of a specific wavelength; and at least one moisture detection apparatus comprising at least one sensor device, the moisture detection apparatus being designed to at least partially detect light emitted by the display means and light reflected by moisture that is present on at least a portion of the element and at least one cover having at least one coating, defined ABbr, classified in B60R 1/0602.
3.	Claim 22 link(s) inventions I -VI.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 22.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
4.	The inventions are independent or distinct, each from the other because:
Inventions VI and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because of the omission of the particular display means being capable of taking over the displaying of at least one signal from at least one of a blind spot assist system, a travel direction indicator, a puddle light, a camera system, a TOF camera system, a status indicator, a battery status indicator, or a logo lamp, as evidence by claim 23.  The subcombination has separate utility by itself or in combination with a windshield of a motor vehicle. 
Inventions VI and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because of the omission of the particular light source details of being operated at one or more of different intensities, polarizations, or different pulse durations), as evidence by claim 25.  The subcombination has separate utility by itself or in combination with a windshield of a motor vehicle.
Inventions VI and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because of the omission of the particular detecting details of being able to detect a portion of a spectrum that the display means is not emitting, as evidence by claim 26.  The subcombination has separate utility by itself or in combination with a windshield of a motor vehicle.
Inventions VI and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because of the omission of the particular display device details of at least one dark chamber, as evidence by claim 27.  The subcombination has separate utility by itself or in combination with a windshield of a motor vehicle.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Inventions V and (I-IV and VI), respectively, are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus, such as an apparatus without the display means being capable of taking over the displaying of at least one signal from at least one of a blind spot assist system, a travel direction indicator, a puddle light, a camera system, a TOF camera system, a status indicator, a battery status indicator, or a logo lamp of invention I, without a region that is absorbing the light of the background light source of invention II, without the moisture detection apparatus being able to detect a portion of a spectrum that the display means is not emitting of invention III, without display device having at least one dark chamber of invention IV or without a cover or at least one coating of invention VI. 
Alternatively, the apparatus of inventions I-IV and VI as claimed can be used to practice another and materially different process, such a process without the step of measuring and detecting moisture being carried out multiple times, wherein the step of detecting moisture comprises analysis of different emissions and detections, for the purpose of distinguishing different forms of moisture or of improving the detection of moisture, and wherein during the step of detecting moisture, a value that was measured or further processed during the step of measurement is compared to a reference value that is established by a manufacturer, calibrated after manufacturing, or generated by other means.
Inventions I-IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each of the inventions I-IV as claimed above have a materially different design, mode of operation, function, or effect based on their recited separate and mutually exclusive features/characteristics set forth above. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
5.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; or
(b) the inventions would require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) based on their mutually exclusive claimed features/characteristics.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
6.	A telephone call was made to Mr. George N. Phillips on 05/19/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RDS
May 19, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872